Citation Nr: 0714855	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision.


FINDING OF FACT

A low back injury was initially manifested during service and 
the residuals thereof have been identified after service.


CONCLUSION OF LAW

A low back injury was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he initially injured his low back in 
a motor vehicle accident in service and that residuals of 
this injury currently disable him.  

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury or disease that 
was either incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection, 
there must be 1) a medical diagnosis of a current disability; 
2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In adjudicating a claim, the appellant will prevail if the 
Board determines either that 1) the weight of the evidence 
supports the claim or 2) the weight of the positive evidence 
in favor of the claim is in relative balance with the weight 
of the negative evidence against the claim.  Otherwise, the 
claim will be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's extant service medical records indicate 
treatment for a motor vehicle accident in April 1965.  Such 
treatment included treatment for complaints of low back pain.  
While an x-ray taken at the time of the accident in service 
showed no sign of fracture, the veteran was put on light duty 
and treated for low back pain.  The only document of the 
veteran's separation examination is that of a medical history 
form filled out by the veteran.  The veteran at that time 
noted no physical abnormalities or history thereof.

The veteran has submitted testimony at a Travel Board hearing 
before the undersigned judge in which he claims to have been 
treated by a Dr. Bush from the time of his separation from 
service until treatment began with the private physicians who 
have submitted statements in support of the veteran's claim 
for entitlement to service connection for a low back 
condition as a result of an in-service injury.  The veteran's 
wife has also submitted a written statement in support of the 
veteran's claim in which she corroborates the veteran's claim 
that he received treatment for a back condition from Dr. Bush 
from the time of separation from service.  Both the veteran 
and his wife submit that the records for this period have 
been sought and are unavailable.

The veteran has also submitted letters from private 
physicians which state that he has been treated for a low 
back disability since 1974 and that the disability for which 
he has been treated is related to the low back injury that 
occurred in service.  Specifically, a private physician's 
letter dated December 2002 states that the veteran is 
receiving treatment for "residual pain complaints stemming 
from a 1965 truck accident."  Despite these statements, a VA 
examination dated May 2003 concluded with the examiner 
stating that the veteran's low back disability, diagnosed as 
degenerative disc and joint disease of the lumbar spine, was 
not as likely as not related to service.  This examiner 
claimed to have reviewed the claims file; however, states 
that there was a 25 year interval between service and onset 
of the low back disability when the medical evidence 
submitted at the time of the VA examination indicates onset 
of treatment in 1974, nine years after service.  The 
statements by the veteran and his wife regarding continued 
treatment since service by a doctor whose records are now 
unattainable were not available to the examiner as they were 
made a part of the claims file after the VA examination had 
been conducted.  As a result of the foregoing, the VA 
examiner's opinion is not as probative as the opinions of the 
private physicians.

While the veteran was not diagnosed with a chronic disability 
in service, the evidence of continued treatment for a low 
back condition since service (both in lay statements, oral 
testimony before the undersigned judge and medical evidence) 
together with the medical opinions linking the veteran's 
current diagnosis with the injury incurred in service, 
indicate that the veteran's low back disability had onset in 
service and continued symptomatology since separation to 
today.  While the evidence may not conclusively show that the 
veteran's in-service injury has resulted in related residuals 
that disable him today, there is at least a reasonable doubt 
that must be resolved in his favor.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for residuals of a low back 
injury is granted.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


